Citation Nr: 0023819	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for eczema, to include 
service connection resulting from Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This case first came before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) held that new and material evidence had 
not been submitted that would serve to reopen a previously-
denied claim of service 

connection for eczema caused by Agent Orange exposure.  In 
October 1999, the Board determined that new and material 
evidence had been received, that the veteran's claim for 
service connection was well grounded, and that it had 
accordingly been reopened.  The Board remanded the case to 
the RO for consideration of the issue based on a review of 
the complete evidentiary record.  In November 1999 and May 
2000, the RO denied service connection for eczema; the case 
was subsequently returned to the Board for appellate review.

In its October 1999 decision, the Board noted that the 
veteran had indicated timely disagreement with the RO's 
denial of service connection for a bronchial disorder.  The 
Board remanded that issue so that the RO could furnish the 
veteran with a Statement of the Case (SOC) on that matter.  
An SOC was issued in November 1999, at which time the veteran 
was advised that he was to submit a VA Form 9, Appeal to 
Board of Veterans' Appeals, if he decided to continue his 
appeal to the Board.  A review of the record does not 
indicate that a VA Form 9, or the equivalent, with regard to 
that issue has been associated with his claims folder.  That 
issue is, accordingly, not before the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Eczema is not a disorder for which exposure to Agent 
Orange can be presumed.

3.  Eczema was not present during service, and is first shown 
many years subsequent to the veteran's separation from 
service.  It is not shown to be related to such service.



CONCLUSION OF LAW

Eczema was not incurred in or aggravated by wartime service, 
nor may eczema be presumed to have been incurred as a result 
of inservice exposure to Agent Orange.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded; that is, he has presented a claim that is plausible 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that have not 
been associated with his claims file are available.  The 
Board accordingly finds that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

As indicated above, the veteran has alleged that he has 
eczema that was caused by his exposure to Agent Orange during 
his service in Vietnam.  The provisions of 38 C.F.R. 
§ 3.309(e) identify specific disabilities for which Agent 
Orange exposure will be presumed and for which, on that 
basis, service connection will be assigned.  While a private 
physician, in a May 1995 statement, attributed the veteran's 
eczema to "his exposure in vietnam (sic) to Agent Orange," it 
must be pointed out that eczema is not a disability that is 
recognized as a product of herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The United States Court of Appeals for Veterans 
Claims has held that both service in the Republic of Vietnam 
during the requisite time period and the manifestation of one 
of the diseases listed in the regulation are required to 
establish entitlement to the inservice presumption of 
exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999).  In the instant case, the latter criterion - 
the manifestation of a disease listed in the regulation - is 
not satisfied, and service connection for eczema based on 
exposure to Agent Orange is not appropriate.


This does not, however, in and of itself preclude a grant of 
service connection.  Service connection for eczema can also 
be established on a direct, rather than a presumptive, 
service-connection basis; that is, as having been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

A review of the veteran's service medical records does not 
reveal that eczema, or any skin disorder, was manifested 
during his period of active service.  The report of his 
separation medical examination, dated in May 1967, shows that 
his skin was clinically evaluated as normal, and does not 
indicate the presence of any skin problems or eczema, or 
history thereof.  Similarly, the report of medical history 
prepared in conjunction with that examination and also dated 
in May 1967 shows that the veteran denied having, or ever 
having had, skin diseases.

The report of a December 1982 VA general medical examination 
shows that there was no dermatitis or skin lesions.  The 
report of a private medical examination dated in February 
1994 indicates that the veteran's skin was of normal color 
and texture for his age, other than for scattered surgical 
scars.  The report of a VA general medical examination also 
dated in February 1994 likewise indicates that an examination 
of the veteran's skin was negative.  The medical evidence 
first shows the presence of eczema in March 1994, at which 
time both eczema of the hand and dermatophytosis were noted.  
This document, however, is dated almost 27 years subsequent 
to the veteran's separation from service, and does not show 
that the manifestation of eczema at that time was attributed 
to that service; see 38 C.F.R. § 3.303(d) (1999).  In 
addition, while a private physician indicated in a May 1995 
statement that he had been treating the veteran for hand 
eczema since July 1993, it must be noted that this statement 
still does not demonstrate that eczema was manifested until 
more than 26 years following service separation.  This 
statement, in fact, is of little probative value when 
compared to the medical evidence.  This physician has not 
presented any clinical basis for his position, and it must be 

pointed out that his assertion that he began treating the 
veteran for hand eczema in July 1993 is contradicted by 
reports of examinations dated subsequently that show that no 
skin problems were discerned.  It must also be noted that 
this statement, attributing the veteran's eczema to his 
exposure to Agent Orange, does not associate the presence of 
eczema in 1993 to an inservice factor other than Agent Orange 
exposure; as discussed above, such purported exposure does 
not provide a legal basis for finding that eczema can be 
service connected.

In brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for eczema, to include service connection 
resulting from Agent Orange exposure.  The claim, 
accordingly, fails.


ORDER

Service connection for eczema, to include service connection 
resulting from Agent Orange exposure, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

